Case 4:18-cv-04412 Document 146 Filed on 11/15/19 in TXSD_ Page 1 of 8

: cov aS
“eo SO
UNITED STATES DISTRICT COURT wen OED
so 4
SOUTHERN DISTRICT OF TEXAS oN 45 pe
unt
HOUSTON DIVISION soe ce
34 JO
pal
JOHN SAIN, et al., §
§ CIVIL ACTION NO.
Plaintiffs, § 4:18-cv-04412
v. §
§
BRYAN COLLIER, et al., §
§
Defendants. §

PLAINTIFFS’ NOTICE TO THE COURT AND PARTIES OF LACK OF ACCESS TO LEGAL
MATERIALS AND RESEARCH OPTIONS

TO THE HONORABLE JUDGE OF SAID COURT:

Plaintiffs, Pro Se, incarcerated at the ‘Pack: Unit are required to depend on the legal
materials and resources of the “Pack: Law Library for all their research, generation, and editing of
legal documents and arguments related to the above styled and numbered civil action. Plaintiffs
also utilize an outside copy service to publish, re-publish, and forward/file with the Court and
Parties. Plaintiffs also work together to develop pleadings and arguments for cooperative

development and final editing.

Plaintiffs and the Luther Unit have been placed on their bi-annual unit wide lockdown by
security. During lockdown, allLaw Library sessions are cancelled, personal movement and
communication is very restricted, and all movement outside of an inmate’s individual cubicle is
forbidden. Co-generation of any pleading will not occur. Phone access to the copy service for

updates, edits and publishing do not exist. Back and forth mail to the civilian world is the only

Page 1
Case 4:18-cv-04412 Document 146 Filed on 11/15/19 in TXSD Page 2 of 8

means of communication. Television usage is forbidden. As it cannot be foreseen the situations
security may investigate, these lockdowns are open-ended but normally end within two weeks

(assuming no major occurrences).

As such, Plaintiffs will be unable to timely respond, develop pleadings, or co-generate/file

most documents needed by the Court in this case.

Plaintiffs-have produced Attachment A, an I-60 denoting the conditions and indeterminate
duration of the lockdown. The I-60 is officially signed, stamped and dated by the current 3... >.

“access, to the Courts supervisor attesting to this hopefully short-term set back. IF RETURNED

Plaintiffs pray for the Court’s patience and indulgence until the access to the Pack .

Library and its resources are again available for the use of the Plaintiffs.

Respectfully Submitted,

Dated: Noweacn 12, 2019

Page 2
Case 4:18-cv-04412 Document 146 Filed on 11/15/19 in TXSD Page 3 of 8

CERTIFICATE OF CONFERENCE

Whereby their signatures below, Plaintiffs do hereby certify/declare that a conference is
not possible because Plaintiffs are incarcerated in Texas Department of Criminal Justice,
Institutional Division, and are proceeding Pro Se in this cause. Plaintiffs will not speculate on
whether the Defendants oppose this motion.

CERTIFICATE OF SERVICE

Whereby their signatures below, Plaintiffs do hereby certify/declare that true and correct
copies of the foregoing document was forwarded via U.S. First Class Mail, postage pre-paid, to
the following parties:

a. Bryan Collier
TDCJ Executive Director
Texas Department of Criminal Justice

b. James McKee
Warden
O.L Luther Unit (P2)

c. Texas Department of Criminal Justice
c/o Bryan Collier
TDCJ Executive Director

Service was perfected to the above Defendants through their Attorneys of Record for Service:

Todd Disher

Attorney In Charge

Office of Attorney General of Texas
209 W 14%, 8" Floor

Austin, TX 78701

Leah Jean O'Leary

Office of the Attorney General

Law Enforcement Defense Division
P.O. Box 12548 Capital Station
Austin, TX 78711-2548

Page 3
Case 4:18-cv-04412 Document 146 Filed on 11/15/19 in TXSD Page 4 of 8

CERTIFICATE OF MAILING

Whereby their signatures below, Plaintiffs do hereby certify/declare that the foregoing
document was delivered to the United States Post Office for processing (U.S. First Class postage,
pre-paid).

Pursuant to Fed. R. App. P. Rule 25 (a)(2)(A)(iii), “Mailbox Rule,” Pro se documents filed
at the time they are placed in the institutional mailing system for processing.

INMATE DECLARATION

We, the Plaintiffs listed below, being over 18 years of age, of sound mind, capable of
making this declaration due to the facts that we: suffer from and/or experience(d) one or more of
the conditions described; attended consultations with qualified medical and other professionals;
having been trained by medical personnel to recognize and treat complications due to
illness/heat/cold; having studied materials listed under Fed. R. Civ. P. Rule 902; through our
personal observations; and due to belief and empirical knowledge that the facts stated above;
pursuant to 28 U.S.C. § 1746, do hereby declare under penalty of perjury that the foregoing is true
and correct from personal knowledge.

  

Uden: (2

Ly > 2019

Page 4
Case 4:18-cv-04412 Document 146 Filed on 11/15/19 in TXSD Page 5 of 8

JOHN SAIN, Pro Se
TDCJ ID# 01373168

O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714

SALVADOR CAPUCHINO, Pro Se
TDCJ ID# 01675667

O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

DAVID CUMMINGS, Pro Se
TDCJ ID# 02153663

O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

PHILLIP GULLETT, Pro Se
TDCJ ID# 01672020

O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

DAVID WILSON, Pro Se
TDC] ID# 01648044
O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714

db das
7

 

 

 

 
Case 4:18-cv-04412 Document 146 Filed on 11/15/19 in TXSD Page 6 of 8

Attachment
A

Lockdown I-60
Notification

Pages
!
Case 4:18-cv-04412 Document 146 Filed on 11/15/19 in TXSD Page 7 of 8

JOHN SAIN, Pro Se
Pack Unity
2400 Wallace Pack Rd.
Navasota, TK 77868
- Nevenbin.. (2, ,2019

Clerk of Courts Clerk of Courts
515 Rusk Street or P.O. Box 61010
Houston, Tx 77002 , Houston, Tx 77208

Re: Civil Action No. 4:18-cv-04412

Style: Plaintiffs’ Motion and Notice

 

Dear Clerk,

Please find included and file the below:

/° > PLAINTIFFS’ NOTICE TO THE COURT AND PARTIES OF LACK OF ACCESS TO

LEGAL MATERIALS AND RESEARCH OPTIONS
Please bring these filings to the attention of the Court for a hearing and rulings.
Thank you for your assistance filing and initiating this Motion.

For questions and immediate assistance filing, please phone Tim Sain @ 817-307-9087 or @
T.Sain@yahoo.com

I can be contacted at the address listed above.

Respectfully,

VA. dui

JOHN SAIN, Pro Se

Page 1
 

 

 

  

FOREVER / USA} FOREVER,

Rr Ma eet PDR TL AA

 

SUMS Se SLERK or Covers

bhus ron, IX 77000

Case 4:18-cv-04412 Document 146 Filed on 11/15/19 in TXSD- Page 8 of &
